Title: Commission for Benjamin Franklin, Arthur Lee, and John Adams, 27 November 1777
From: Continental Congress,Laurens, Henry
To: Adams, John,Franklin, Benjamin,Lee, Arthur


     
      
       27 November 1777
      
     
     The delegates of the United States of New Hampshire, Massachusetts Bay, Rhode Island and Providence Plantations, Connecticut, New York, New Jersey, Pensylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia, to all who shall see these presents send greeting.
     Whereas a trade upon equal terms between the subjects of his most Christian majesty the king of France and the people of these states will be beneficial to both nations, Know ye therefore that we confiding in the prudence and integrity of Benjamin Franklin one of the delegates in Congress from the state of Pensylvania, Arthur Lee esquire of Virginia and John Adams one of the delegates in congress from the state of Massachusetts Bay, have appointed and deputed, and by these presents do appoint and depute them the said Benjamin Franklin, Arthur Lee and John Adams our commissioners giving and granting to them the said Benjamin Franklin, Arthur Lee and John Adams or to any two of them and in case of the death absence or disability of any two, to any one of them full power to communicate, treat, agree and conclude with his most Christian majesty the king of France or with such person or persons as shall by him be for that purpose authorised, of and upon a true and sincere friendship and a firm inviolable and universal peace for the defence protection and safety of the navigation and mutual commerce of the subjects of his most Christian majesty and the people of the United States and also to enter into and agree upon a treaty with his most Christian majesty or such person or persons as shall be by him authorised for such purpose, for assistance in carrying on the present war between Great Britain and these United States, and to do all other things which may conduce to those desireable ends and promising in good faith to ratify whatsoever our said commissioners shall transact in the premises.
     Done in Congress at Yorktown this twenty seventh day of November in the year of our Lord one thousand seven hundred and seventy seven. In testimony whereof the president by order of the said Congress hath hereunto subscribed his name and affixed his seal.
     
      Henry Laurens
      Attest: Cha Thomson secy
     
    